DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Wu et al. (“Non-Invasive Detection of Moving and Stationary Human With WiFi”), Huang et al. (WO2018126367) and Kravets et al. (US10852411).
To claim 1, Joshi teach a method for wireless monitoring, comprising: 
transmitting a first wireless signal from a first wireless device (204 of Fig. 2) with N1 transmit antennas (paragraph 0029, each of the transceivers may include one or more transmit/receive antennas) through a wireless multipath channel of a venue (paragraph 0020, identifying a plurality of paths corresponding to the at least one moving object in accordance with the received information, determining one or more motion categories by finding one or more associations between the identified plurality of paths and the at least one moving object, and determining a number of moving objects corresponding to the number of motion categories), wherein N1 is a positive integer larger than one; 
receiving a second wireless signal by a second wireless device (another 204 of Fig. 2) with N2 receive antennas (paragraph 0029, each of the transceivers may include one or more transmit/receive antennas) through the wireless multipath channel, wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue (paragraph 0020, identifying a plurality of paths corresponding to the at least one moving object in accordance with the received information, determining one or more motion categories by finding one or more associations between the identified plurality of paths and the at least one moving object, and determining a number of moving objects corresponding to the number of motion categories), wherein N2 is a positive integer larger than one; 
extracting a number of time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal using a processor, a memory communicatively coupled with the processor and a set of instructions stored in the memory (Fig. 4, paragraphs 0043-0044), wherein each TSCI is associated with a respective one of the N1 transmit antennas and a respective one of the N2 receive antennas (Figs. 6A-C, paragraph 0044); 
preprocessing the number of TSCI that has been extracted out from the second wireless signal, to reduce a total quantity of CI in the number of TSCI from the first quantity to a second quantity (paragraphs 0057, 0058-0064, 0065-0074); and 
monitoring the motion of the object in the venue based on the number of preprocessed TSCI (paragraph 0080).
But, Joshi do not expressly disclose computing a testing measure of fluctuation of a characteristic of channel information (CI) for a time window covering at least part of the number of TSCI; 	computing an adaptive threshold of the time window based on the number of TSCI having a first quantity of CI;	wherein the number of TSCI is preprocessed by removing at least one CI in the time window when the testing measure of fluctuation of the characteristic of the at least one CI in the time window is larger than an adaptive threshold of the time window, wherein the adaptive threshold is updated based on the second quantity; 	computing a similarity score between a pair of temporally adjacent CI of a TSCI in the number of preprocessed TSCI;	monitoring the motion of the object in the venue based on the number of preprocessed TSCI and the similarity score.
	Wu teach non-invasive detection of moving and stationary human with WiFi with computing a testing measure of fluctuation of a characteristic of channel information (CI) for a time window covering at least part of the number of TSCI (page 2332, B. motion interference indicator; page 2335, B. breathing detection); computing an adaptive threshold of the time window based on the number of TSCI having a first quantity of CI; wherein the number of TSCI is preprocessed by removing at least one CI in the time window when the testing measure of fluctuation of the characteristic of the at least one CI in the time window is larger than an adaptive threshold of the time window, wherein the adaptive threshold is updated based on the second quantity (obvious in view of pages 2332-2334, B. motion interference indicator – C. moving target detection; page 2338, for moving target detection, using SVM classification to obtain a threshold line based on a portion of measurements); 
	In furthering Wu’s obviousness, Huang teach a data cleaning method comprises: setting a time window based on the time domain characteristics of the physical quantity, using the time window to divide data sequence into data segments (paragraph 0010), wherein abnormal data in each data segment are removed when data exceeds a fluctuation/volatility/differential threshold (paragraph 0013, calculate the differential of the data in respective data segment, removing the differential whose absolute); setting a time interval threshold after removing abnormal data (paragraphs 0014-0015), wherein the time interval threshold can be set adaptively (paragraphs 0079, obvious to one of ordinary skill in the art to recognize that data fluctuation may be cleaned through removing data larger than a differential threshold that is with respective to data quantity, e.g., different quantities of data affects differential calculation, which is also affected by the adaptive time interval, e.g., different time intervals receive different quantities of data), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with teaching of Wu into the method of Joshi, in order to remove unnecessary fluctuation measurements.
	Kravets teach a system of motion detection and localization based on bi-directional channel sounding (abstract, Figs. 1-6), wherein WiFi system is utilized (column 3 lines 41-65), measured channel state information (CSI) are analyzed (column 1 line 41 to column 2 line 62), and similarity of first and second channel variations are analyzed for detecting a category of motion or a location of the detected motion in the space during the timeframe (column 13 line 32 to column 14 line 47, column 18 line 33 to column 19 line 13, column 19 lines 44-62, wherein comparison is conducted over time, and said timeframe comprises multiple time pieces, e.g., a first set of wireless signals transmitted from a second device through a space at a first time in a timeframe, a second set of wireless signals transmitted from the first device through the space at a second time in the timeframe).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kravets into the method of Joshi, Wu and Huang, in order to improve motion detection reliability.

To claim 24, Joshi, Wu, Huang and Kravets teach a wireless monitoring system (as explained in response to claim 1 above).



To claim 21, Joshi, Wu, Huang and Kravets teach claim 1.
Joshi teach wherein the first wireless signal comprises at least one of: wireless local area network (WLAN) signal, WWAN signal, WPAN signal, WBAN signal, WiFi signal, WiFi 4/5/6/7/8 signal, IEEE 802.11 signal, IEEE 802.11n/ac/ax/be signal, cellular communication signal, 3G/4G/LTE/5G/6G/7G/8G signal, IEEE 802.15 signal, IEEE 802.16 signal, Bluetooth signal, Bluetooth Low Energy (BLE) signal, RFID signal, Zigbee signal, UWB signal, WiMax signal, unicast signal, multicase signal, broadcast signal, laser signal, LIDAR signal, radar signal, light signal, infra-red signal, ultra-violet signal, acoustic signal, ultra-sound signal, radio signal, electromagnetic (EM) wave, microwave signal, millimeter wave (mmWave) signal, or radio frequency (RF) signal with a carrier frequency higher than 100 kHz (abstract, WiFi signal).

To claim 22, Joshi, Wu, Huang and Kravets teach claim 1.
Joshi teach wherein: the motion of the object is monitored based on at least one of: a detection, recognition, training, verification, classifying, monitoring, tracking, counting, locationing, localization, navigation, guidance, filtering, processing, preprocessing, postprocessing, correction, activation, accessing, application, analysis, deduction, inference, observation, summarization, decision, or conclusion, of a target (paragraph 0030, motion detection and/or tracking system); and 	
the target comprises at least one of: intruder, people, user, human, child, baby, older adult, patient, pet, animal, object, material, tool, machine, device, vehicle, car, defect, location, distance, speed, acceleration, angle, action, motion, periodic motion, breathing, heartbeat, sleep stage, activity, gesture, gait, event, fall-down, presence, proximity, activity, energy management, or augmented reality (paragraph 0030, people).

To claim 23, Joshi, Wu, Huang and Kravets teach claim 22.
Joshi teach wherein: monitoring the motion of the object comprises computing at least one of: occurrence, co-occurrence, relationship, analytics, parameter, characteristics, feature, representation, frequency, trend, statistics, state, status, stage, condition, situation, indicator, transition, change, timing, classification, or information, of the target (paragraph 0038).

To claim 2, Joshi, Wu, Huang and Kravets teach claim 1.
Joshi, Wu, Huang and Kravets teach wherein: the number of TSCI are preprocessed to remove, among the number of TSCI, channel information (CI) whose quality is lower than a predetermined threshold (obvious in outlier detection and removal in pages 2332, 2336-2337 of Wu, wherein outlier is data point on a graph or in a set of results that is very much bigger or smaller than the next nearest data point; Moreover, it’s well-known in the art on data optimization, such as keeping most relevant data by filtering data below a criteria, which would have been obvious to one of ordinary skill in the art to modify method of Joshi, Wu, Huang and Kravets with a process of removing obtained data under a predetermined threshold so that motion monitoring accuracy can be improved.  Hence Official Notice is taken).



Claims 3-12, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Wu et al. (“Non-Invasive Detection of Moving and Stationary Human With WiFi”), Huang et al. (WO2018126367), Kravets et al. (US10852411) and Ravichandran et al. (“WiBreathe: Estimating Respiration Rate Using Wireless Signals in Natural Settings in the Home”).
To claim 3, Joshi, Wu, Huang and Kravets teach claim 1.
Joshi, Wu, Huang and Kravets teach setting time window (as explained above), but Joshi, Wu, Huang and Kravets do not expressly disclose wherein the preprocessing comprises: identifying the time window as a questionable time window which is at least one of abnormal, atypical, irregular, untrustworthy, questionable, or erratic; identifying all channel information (CI) in the questionable time window as questionable CI; and computing the preprocessed TSCI by removing all questionable CI from the number of TSCI.  
	Ravichandran teach identifying a time window as a questionable time window which is at least one of noisy, abnormal, atypical, irregular, untrustworthy, questionable, or erratic; identifying all channel information (CI) in the questionable time window as questionable CI; and computing the preprocessed TSCI by removing all questionable CI from the number of TSCI (paragraph between pages 134-135, denote windows as either clean or noisy, and all noisy windows are removed from analysis), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Joshi, Wu, Huang and Kravets, in order to filter out residual errors.

To claim 25, Joshi, Wu, Huang and Kravets teach claim 24.
Joshi, Wu, Huang, Kravets and Ravichandran teach wherein the preprocessing comprises: identifying a time window as a questionable time window which is at least one of: noisy, abnormal, atypical, irregular, untrustworthy, questionable, or erratic; identifying all channel information (CI) in the questionable time window as questionable CI; and computing the preprocessed TSCI by removing all questionable CI from the number of TSCI (as explained in response to claim 3 above).

To claim 26, Joshi, Wu, Huang, Kravets and Ravichandran teach claim 25.
Joshi, Wu, Huang, Kravets and Ravichandran teach wherein the preprocessing further comprises: computing a plurality of instantaneous testing measures, wherein: the time window comprises a plurality of time stamps, and each of the instantaneous testing measures is associated with a respective one of the time stamps in the time window; and computing a testing measure of the time window based on an aggregation of the plurality of instantaneous testing measures, wherein the time window is identified as the questionable time window based on the testing measure (Ravichandran, pages 133-135 C. System and Implementation Details, 136-137 B. Natural Setting).



To claim 4, Joshi, Wu, Huang, Kravets and Ravichandran teach claim 3.
Joshi, Wu, Huang, Kravets and Ravichandran teach wherein: the questionable time window has zero time duration (as explained in response to claim 25 above by design preference).

To claim 5, Joshi, Wu, Huang, Kravets and Ravichandran teach claim 3.
Joshi, Wu, Huang, Kravets and Ravichandran teach wherein: the questionable time window comprises a single time stamp (paragraph 0087 of Joshi; it’s obvious that a single signal falls within the questionable time window, hence Official Notice is taken).

To claim 6, Joshi, Wu, Huang, Kravets and Ravichandran teach claim 3.
Joshi, Wu, Huang, Kravets and Ravichandran teach wherein the characteristic of CI is related to at least one of differences between two CI at adjacent time stamps in the time window; a function of the differences; amplitudes of CI at consecutive time stamps in the time window; or a function of the amplitudes (Kravets, as explained in response to claim 1 above).

To claim 7, Joshi, Wu, Huang, Kravets and Ravichandran teach claim 6.
Joshi, Wu, Huang, Kravets and Ravichandran teach wherein the testing measure is computed based on at least one of: sum, difference, multiplication, division, mean, weighted average, trimmed mean, L-k norm, L-k distance, statistics, median, ordered statistics, measure of variation, deviation, variance, slope, derivative, partial derivative, scalar, vector, magnitude, phase, absolute value, maximum, minimum, zero-crossing, thresholding, moving function, sliding function, transformation, normalization, projection, decomposition, classification, filtering, or sampling (paragraph 0081 of Joshi; page 133 of Ravichandran).

To claim 8, Joshi, Wu, Huang, Kravets and Ravichandran teach claim 6.
Joshi, Wu, Huang, Kravets and Ravichandran teach wherein the preprocessing further comprises: computing a plurality of instantaneous testing measures (Ravichandran, pages 133-135 C. System and Implementation Details, 136-137 B. Natural Setting), wherein: the time window comprises a plurality of time stamps, each of the instantaneous testing measures is associated with a respective one of the time stamps in the time window (Joshi, paragraph 0087, estimate the one or more parameters for a plurality of time stamps during a first time period), and the testing measure is computed based on an aggregation of the plurality of instantaneous testing measures (Joshi, paragraphs 0042-0045, 0063-0074).

To claim 9, Joshi, Wu, Huang, Kravets and Ravichandran teach claim 8.
Joshi, Wu, Huang, Kravets and Ravichandran teach wherein the plurality of instantaneous testing measures are aggregated based on at least one of: sum, difference, multiplication, division, mean, weighted average, trimmed mean, L-k norm, L-k distance, statistics, median, ordered statistics, measure of variation, deviation, variance, slope, derivative, partial derivative, scalar, vector, magnitude, phase, absolute value, maximum, minimum, zero-crossing, thresholding, moving function, sliding function, transformation, normalization, projection, decomposition, classification, filtering, or sampling (Joshi, Figs. 6-9, paragraphs 0038-0074).

To claim 10, Joshi, Wu, Huang, Kravets and Ravichandran teach claim 6.
Joshi, Wu, Huang, Kravets and Ravichandran teach wherein the time window is identified as the questionable time window when the testing measure exceeds the adaptive threshold (Wu, pages 2332-2333 B. Motion Interference Indicator, as explained in response to claim 1 above; Ravichandran, paragraph between pages 134-135).
	
To claim 11, Joshi, Wu, Huang, Kravets and Ravichandran teach claim 10.
Joshi, Wu, Huang, Kravets and Ravichandran teach wherein the adaptive threshold is computed based on at least one of: sum, difference, multiplication, division, mean, weighted average, trimmed mean, L-k norm, L-k distance, statistics, median, ordered statistics, measure of variation, deviation, variance slope, derivative, partial derivative, scalar, vector, magnitude, phase, absolute value, maximum, minimum, zero-crossing, thresholding, moving function, sliding function, transformation, normalization, projection, decomposition, classification, filtering, or sampling (it’s well-known to one of ordinary skill in the art that computing an adaptive threshold with particular setting would have obviously involved at least one of computation processes claimed above, hence Official Notice is taken).

To claim 12, Joshi, Wu, Huang, Kravets and Ravichandran teach claim 10.
Joshi, Wu, Huang, Kravets and Ravichandran teach wherein the adaptive threshold is computed based on at least one of: an amount of antennas of the first wireless device, an amount of antennas of the second wireless device, co-location of the first wireless device and the second wireless device, protocol between the first wireless device and the second wireless device, bandwidth of the wireless multipath channel, carrier frequency of the wireless signal, bandwidth of the wireless signal, timing of the wireless signal, signal strength of the wireless signal, sounding rate of the wireless signal, amount of the CI, the monitoring of the motion of the object, or a task associated with the monitoring (Wu, page 2338).

To claim 27, Joshi, Wu, Huang, Kravets and Ravichandran teach claim 26.
Joshi, Wu, Huang, Kravets and Ravichandran teach wherein the preprocessing further comprises: computing an adaptive threshold of the time window based on the number of TSCI, wherein the time window is identified as the questionable time window when the testing measure exceeds the adaptive threshold (as explained in response to claim 10 above).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 14, 2022